DETAILED ACTION
Status of the Claims
	Claims 15-17, 19, 22-24, 26-28, 31 and 32 are pending in the instant application. Claims 32 has been withdrawn based upon Restriction/Election. Claims 15-17, 19, 22-24, 26-28 and 26-31 are being examined on the merits in the instant application.
Request For Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15-17, 19, 22-24, 26-28 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is rejected as being indefinite because the claim recites “the oil phase contains the at least one active ingredient in a saturated concentration, wherein the saturated concentration is equal to the maximum solubility of the at least one active ingredient in the at least one oil” in lines 19-22. Where the instant specification discloses that: “For the present invention, a saturation degree of the active ingredient in the oil phase is preferably more than 0.90, more preferably more than 0.92, and even more preferably more than 0.95, and in particular more than 0.97.” (p. 19, lines 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the oil phase” (lines 10-12) and the claim also recites “the oil phase is saturated with the at least one active ingredient” (line 18) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “the at least one active ingredient is present in the oil phase in an amount ranging from about 3% to about 10% by weight, relative to the total weight of the oil phase” (lines 1-3) and the claim also inherits the language form claim 15 which recites “the oil phase is saturated with the at least one active ingredient” (line 18) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 17, 19, 22-24, 26-28 and 26-31 are rejected as inheriting the above-discussed deficiencies of instant claim 15.
Response to Arguments:
1/18/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “The amendment clarifies the distinction between the two cited features—that is, the weight percent of the active ingredient in the oil phase, and the saturation of the active ingredient in the oil phase. Applicant submits that the saturation of the active ingredient is distinct from the weight percentage of the active ingredient, as clarified by the amendment to claim 15, and that the saturated concentration of the at least one active ingredient does not provide or restrict its weight percentage in the oil phase in claims 15 and 22.” (p. 7, 1st paragraph), is acknowledged.
	In response the examiner argues that in requiring “the oil phase contains the at least one active ingredient in a saturated concentration” this specific limitation necessarily requires an amount of the at least one active ingredient, noting that the saturated concentration is at room temperature (i.e. 25 °C) and under atmospheric pressure (i.e. 760 mm Hg)(p. 4, lines 24-25; p. 19, lines 14-15). The Table on page 19, indicates the saturated concentration in isopropyl lauroyl sarcosinate of (1) phenylethyl Resorcinol = 42%, and (2) 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol = 9% (row 2). It is not exactly clear what Applicants regard as “saturated concentration” because the disclosure defines this as “preferably more than 0.90” which suggests it could be lower that this amount. However, arguendo Applicants 1), and taking “the amount of the (b) active ingredient in the oil phase may range from 0.1 to 20% […], relative to the total weight of the oil phase” (p. 20, lines 4-5), and assuming “the at least one active ingredient” is only 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol and the oil phase is only isopropyl lauroyl sarcosinate, the amount of the active defined by the limitation “the oil phase contains the at least one active ingredient in a saturated concentration” is 9.0*0.9 = 8.1% to 9.0*1.0 = 9.0 or 8.1% to 9.0%. Instant claim 15 limits the amount of the active ingredient to “the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20%, relative to the total weight of the oil phase” (instant claim 15, lines 12-14) and further limits the amount of the active ingredient by requiring that “the oil phase contains the at least one active ingredient in a saturated concentration” which appears to be 8.1% to 9.0% based on the disclosure where the at least one oil soluble active ingredient only 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol and the at least one oil (i.e. the oil phase) is only isopropyl lauroyl sarcosinate. The same issue exits with instant claim 22.
	The examiner further notes that the at least one active ingredient phenylethyl Resorcinol has a saturated concentration of in isopropyl lauroyl sarcosinate equal to .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 15-17, 19, 22-24, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (WO 2014/098264 A1; published June, 2014) in view of SEBILLOTTE-ARNAUD (US 2006/0013783; published January, 2006); Boonme et al. (“Microemulsions and Nanoemulsions: Novel Vehicles for Whitening Cosmeceuticals,” 2009, ASP, Journal of Biomedical Nanotechnology, Vol. 5, pp. 373-383); TOBIA (US 2006/0110439; published May, 2006)  and BOITEAU (US 8,372,879; published February, 2013).
Applicants Claims
	Applicant claims a composition in the form of an oil-in-water emulsion having an oil phase dispersed in an aqueous phase, wherein the composition comprises: (a) at least one oil chosen from ester oils having a molecular weight less than 600 g/mol; (b) at least one oil soluble active ingredient; (c) water; and (d) at least one surfactant chosen from ethers of a sugar and of C8-C24 fatty alcohol and polyoxyethylenated fatty alcohol containing from 6 to 12 oxyethylene units wherein: the diameter of the oil droplets of the oil phase is less than about 100 nm, 
	the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the oil phase, and the at least one oil is present in an amount ranging from about 0.1% to about 15% by weight, relative to the total weight of the composition, 
	the aqueous phase comprises less than 1% by weight of alcohol which can dissolve in water in an amount of 1 g or more in 100 mL water at room temperature and under atmospheric pressure, and the oil phase contains the at least one active ingredient in a saturated concentration, wherein the saturated concentration is equal to the maximum solubility of the at least one active ingredient in the at least one oil, the active ingredient is selected from the group consisting of: -resorcinol derivatives represented by formula (I): […], -cinnamaldehyde derivatives selected from trans-ferulic acid, p-coumaric acid, and coniferyladehyde, and - a combination thereof (instant claim 15)
isopropyl lauroyl sarcosinate; (b) a species of at least one active ingredient is 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol; and (c) as species of at least one surfactant is Laureth-9 (i.e. a species of polyoxyethylenated fatty alcohol containing from 6 to 12 oxyethylene units, instant claim 15, item d). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BERNARD teaches cosmetic compositions in the form of nano- or micro-emulsions comprising (a) at least one oil; (b) at least one polyglycerol fatty acid ester; (c) at least one hydrotrope; and (d) water (see whole document; instant claim 1, items a, c & d).
	BERNARD teaches the component (a), at least one oil, is chosen from oils with molecular weight below 600 g/mol, including ester or ether oils, the oil be present in an amount of 0.1 to 50 percent by weight (p. 10, lines 10-21)(instant claims 15, 26, 29; oil component-generic, including amount -- ~0.1%-15% in claim 15; ~1%-5% in claim 26). BERNARD teaches the oil component (a) includes ester oils such as isopropyl lauroyl sarcosinate (molecular weight = 313.5 g/mol)(p. 6, lines 25-30; p. 7 line 41) (instant claim 15, item-a, elected species of at least one oil).
	BERNARD teaches that the component (d) water is present in an amount of 40-95 percent by weight (instant claims 27-28). BERNARD teaches the additional 
	BERNARD teaches the cosmetic composition according to their invention is preferably in the form of an oil-in-water emulsion, the oil being in the form a droplet with a number average particle size of 300 nm or less, preferably from 10 nm to 50 nm (p. 4, col. 25-27)(instant claims 15-17 -- less than about 100 nm in claim 15, less than about 60 nm in claim 16, about 1-60 nm in claim 17). BERNARD teaches that the compositions are preferably transparent or slightly translucent (p. 2, lines 26-28) (instant claim 31).
	BERNARD teaches that “Since the composition according to the present invention can have better transparency, the composition can be preferably used for cosmetics such as a lotion and a serum. Further, as the dispersed phase is finely dispersed, the composition according to the present invention can provide a unique texture, a moisturizing effect, and a moist feeling, as well as increased suppleness. Furthermore, if the dispersed phase is an oil phase and includes one or more lipophilic or even amphiphilic active ingredients, the dispersed oil phase can function as a carrier of the active ingredient and accelerate the penetration of the active ingredients into the skin, or can distribute the active ingredients on the skin.” [emphasis added] (paragraph bridging pp. 6-7)(instant claim 31).

	Regarding the claimed amount of “(b) at least one oil soluble active ingredient” (i.e. ~ 0.1%-20% in claim 1, ~3%-10% in claim 22), BERNARD teaches their component (c) a hydrotrope includes whitening agents (p. 3, lines 33-42) and is included in an amount of from 0.01% to 25% by weight relative to the total weight of the composition (p. 4, lines 13-15). BERNARD also teaches that “The amount of the (a) oil may range from 0.1 to 50% by weight, preferably from 0.5 to 40% by weight, and more preferably from 1 to 20% by weight, relative to the total weight of the composition.” (p. 2, lines 43-44). However, it is clear from the Examples that the oil phase includes the oil component and the surfactant component (“(1) mixing isopropyl palmitate and polyglyceryl-5 laurate to form an oil phase”, p. 40, lines 44-45). BERNARD also teaches that “The amount of the (b) polyglyceryl fatty acid ester may range from 0.1 to 25% by weight, preferably from 0.5 to 20% by weight, and more preferably from 1 to 15% by weight, relative to the total weight of the composition.” (p 3, lines 20-22). Thus the combined weight of the oil (BERNARD: component (a)) and the surfactant (BERNARD: component (b)) is ~ 0.2-75%, and the amount of the active is 0.01% to 25%, or about 0.13% (i.e. 0.1/75*100) to about 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BERNARD is that BERNARD does not expressly teach: (1) the inclusion of the nonionic ethoxylated fatty ether species Laureth-9; or (2) the active ingredient species 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol.
	SEBILLOTTE-ARNAUD teaches a composition containing a lipophilic phase (A), an emulsifying phase (B), and an aqueous phase (C) that is preferably for topical use in the form of a fine oil-in-water emulsion that is rich in oil and can be obtained by phase inversion (see whole document, particularly the abstract).
	SEBILLOTTE-ARNAUD teaches the emulsifying system (B) includes an emulsifier preferably having an HLB from 10 to 16, chosen from ethoxylated fatty alcohols, among others ([0031]). The ethoxylated fatty alcohols including addition products of ethylene oxide with lauryl alcohol, such as Laureth-9 ([0033])(instant claim 1, item-d, surfactant species Laureth-9; instant claim 30, “polyoxyethylenated fatty alcohol containing 6 to 12 oxyethylene units”). SEBILLOTTE-ARNAUD teaches the amount of the emulsifying system is in the range of 2 to20 % by weight relative to the total composition ([0038]) (instant claims 23-24).
isopropyl lauroyl sarcosinate ([0050]).
	Boonme et al. teach microemulsions and nanoemulsions as delivery vehicles for whitening cosmeceuticals (see whole document), in particular the features of nano- and micro-emulsions (p. 375, Table 1), the advantages including skin penetration enhancement, high incorporation power, high stability and good appearance (p. 380, Concluding Remarks).
	BOITEAU teaches compounds for use in treatment of pigmentary conditions (see whole document), particularly compounds of 4-(heterocycloalkyl)benzene-1,3,-diol compounds (abstract), and specifically Compound 1 which is 4-(tetrahydropyran-4-yl)benzene-1,3-diol including cosmetic compositions Example 19-Table (col. 9, Example 1; col. 20, Example 18)(instant claim 15, elected species of active agent; instant claims 18-19, instant claim 20, “resorcinol or its derivative”). BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64) (instant claims 15, 22).

	Regarding the limitation 	“the oil phase is saturated with the at least one active ingredient,” the prior art discloses the same species 4-(tetrahydropyran-4-yl)benzene-1,3-diol and the same oil phase isopropyl lauroyl sarcosinate + surfactant -- Laureth-9 (i.e. a species of polyoxyethylenated fatty alcohol containing 6-12 oxyethylene units). The amount of each of the oil, surfactant and active ingredient also overlap in the prior art, as detailed above. BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64).
	Regarding the limitation “the oil phase contains the at least one active ingredient in a saturated concentration” (instant claim 15, lines 19-20), the instant specification discloses the Table on page 19 which indicates the saturated concentration in isopropyl lauroyl sarcosinate of (1) phenylethyl Resorcinol = 42%, and (2) 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol = 9% (row 2). It is not exactly clear what Applicants regard as “saturated concentration” because the disclosure defines this as “preferably more than 0.90” which suggests it could be lower that this 
Example 1 and Comparative Examples 1-3 as follows:

    PNG
    media_image1.png
    203
    908
    media_image1.png
    Greyscale

(p. 31, Table 1). Where “The numerical values for the amounts of the ingredients are all base on ‘% by weight’ as active raw materials.” (p. 31, lines 27-28). The amount of active ingredient (i.e. 4-(tetrahydro-2H-pyran-4-yl)benzene-l,3-diol) is 0.17 wt. % based on the total composition or about 8.8 wt. % (0.71/1.93*100) of the at least one oil (i.e. isopropyl lauroyl sarcosinate). BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64). Where both the 8.8 wt. % (based on the weight of the at least one oil) and the 0.17 wt. % (based on the weight of the total composition) are within the range taught by BOITEAU (also see instant Specification, p. 20, first paragraph). Thus, the disclosure of the prior art overlaps is all ingredients including the oil phase components the identical active ingredient, the surfactant and the water. One of ordinary skill in the art would have first established the safe and effective dose of active ingredient, which based on the teachings of BOITEAU, the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64). One of ordinary skill in the art would have, within the ordinary level of skill in the art, determined the solubility of the active ingredient in the oil phase and used a suitable amount (i.e. efficacious and safe) within the range of between 0.001% and 10% by weight relative to the total weight of the composition and reasonably arrived at the 1% which Applicants disclose as the saturation degree of the active ingredient.
	Further regarding the limitation “the at least one active ingredient is a saturated concentration”, TOBIA teaches compositions for the treatment of skin related conditions, including active ingredients such as skin lighteners ([0151]) including esters thereof ([0129] & [0088]) wherein “Topically-administrable formulations may, for example, comprise from about 0.001 % to about 90% (w/w) the active ingredient may be as high as the solubility limit of the active ingredient in the solvent.” [emphasis added]([0138]).
	 Regarding the limitation “wherein the at least one active ingredient has a solubility in the oil ranging from about 0.1% to about 50% by weight.” (instant claim 19), the prior art discloses the same species 4-(tetrahydropyran-4-yl)benzene-1,3-diol and the same oil phase isopropyl lauroyl sarcosinate. The solubility of the species 4-(tetrahydropyran-4-yl)benzene-1,3-diol in the oil species isopropyl lauroyl sarcosinate is an inherent property that would have been the same, as evidenced by Applicants own specification (p. 32, lines 1-24; Table 2: “Active SD”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nano- or micro-emulsion including the active skin lightening compound 4-(tetrahydropyran-4-yl)benzene-1,3-diol, as suggested by Boonme et al., as having advantages including skin penetration enhancement, high incorporation power, high stability and good appearance, and further to utilize the micro- or nano-emulsions of BERNARD as they are intended for topical use and BERNARD teaches that “the dispersed oil phase can function as a carrier for the active ingredient and accelerate the penetration 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
11/18/2021 have been fully considered but they are not persuasive.
	Applicants argue that “the cited references, “either alone or in any combination, fail to teach or suggest the claimed composition having an oil phase dispersed in an aqueous phase, including “at least one oil chosen from ester oils having a molecular weight less than 600 g/mol,” and in which “the oil phase contains the at least one active ingredient in a saturated concentration, wherein the saturated concentration is equal to the maximum solubility of the at least one active ingredient in the at least one oil” as recited in amended claim 15.” (p. 11, lines 4-9).
	In response the examiner argues that the teaching of BOITEAU overlaps with the claimed amount of active ingredient, specifically both “the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the oil phase” and “the oil phase contains the at least one active ingredient in a saturated concentration” (instant claim 15). Specifically, BOITEAU teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64). Where both the 8.8 wt. % (based on the weight of the at least one oil) and the 0.17 wt. % (based on the weight of the total composition) are within the range taught by BOITEAU (also see instant Specification, p. 20, first paragraph). And the active ingredient may be as high as the solubility limit of the active ingredient in the solvent.” [emphasis added]([0138]).
	Applicant further notes that the “Active SD” in Table 2 of the instant Specification is a ratio not a percentage (p. 11), and that “Therefore, the saturation concentration for the at least one active ingredient requires achieving a concentration equal to the maximum solubility in the oil phase, rather than providing any particular weight percentage of the at least one active ingredient in the oil phase. As such, Applicant submits that the Office Action’s arguments, which focused on the weight percentage of the active ingredient, fails to demonstrate any teaching or suggestion in Bernard, Sebillotte-Arnaud, Boonme, or Boiteau that ‘the oil phase contains the at least one active ingredient in a saturated concentration, wherein the saturated concentration is equal to the maximum solubility of the at least one active ingredient in the at least one oil,’ as recited in amended claim 15. For at least this reason, the instant claims are not rendered obvious by the proffered combination of references.” (p. 12, lines 6-16).

	Applicants further argue unexpected results, particularly that: “the inventive composition of Example 1 provided an improved skin penetration efficacy of the oil-soluble active ingredient into the skin compared to Comparative Examples 1 and 2. In particular, although Comparative Example 2 had a saturation degree (Active SD) of 0.92, which was lower by only 0.08 than the saturation degree of Example 1, the active penetration for Comparative Example 2 (63%) was lower by 11% or more than that of Example 1 (74%).” And that: “These differences in properties are significant and unexpected because Example 1 included the same ingredients as Comparatives Example 1, except that Comparative Examples 1 and 2 included in the aqueous phase comprised more than 1% by weight of water soluble alcohol, and the at least one active ingredient was not in a saturated concentration in the oil phase.” (p. 13, paragraphs 5-6). And that: “Applicant submits that the results of the testing set forth in the as-filed specification demonstrate that the inventive compositions exhibit unexpectedly superior results with respect to penetration of the oil-soluble active ingredient into the skin as compared to a comparative composition not including the combination of the claimed features. Specifically, the examples show that the improvement to the penetration of the oil-soluble active ingredient into the skin when saturated in the oil phase compared to the comparative compositions without saturation, which was unexpected based on the teachings of the prior art.” [emphasis added](paragraph bridging pp. 13-14).
	MPEP §716.02 makes clear that: “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” And that the burden is on Applicants to establish the results are both unexpected and significant (MPEP §716.02(b): “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."”). Applicants have not explained (1) why one of ordinary skill would have considered the results as unexpected results or (2) how the results should be considered “greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” (MPEP §716.02(a)-I).
	In response the examiner first notes that the instant specification discloses Example 1 and Comparative Examples 1-3 as follows:
 
    PNG
    media_image1.png
    203
    908
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    145
    757
    media_image2.png
    Greyscale

(p. 33, Table 2). BERNARD teaches that the component (d) water is present in an amount of 40-95 percent by weight (instant claims 27-28), an amount that overlaps with the instant claims which are generic to any amount of water. BERNARD does not include a water soluble alcohol in the aqueous phase (instant claim 15, “the aqueous phase is substantially free from water soluble alcohol.”). Thus, the results, if they were considered unexpected2, the results cannot be considered unexpected relative to the prior art. Furthermore, the none of the rejected claims are considered commensurate with the results which includes a single inventive Example (MPEP §716.02(d)). Specifically, the instantly rejected claims recite, in part, “(a) at least one oil chosen from ester oils having a molecular weight less than 600 g/mol; (b) at least one oil soluble active ingredient” where the example includes exactly one species of oil (a) which is isopropyl lauroyl sarcosinate and  the example includes exactly one species of active ingredient (b) which is 4-(tetrahydro-2H-pyran-4-
Conclusion
	Claims 15-17, 19-20, 22-24 and 26-31 are pending and have been examined on the merits. Claims 15-17, 19-20, 22-24 and 26-31 are rejected under 35 U.S.C. 112(b), claims 15-17, 19-20, 22-24 and 26-31 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IVAN A GREENE/Examiner, Art Unit 1619                         



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain meaning in the chemical arts of a saturate concentration is where the ration between the concentration of the compound (active ingredient) in the solvent (oil phase) and the maximum solubility of the compound in the solvent is 1.0.
        2 Applicants have provided no explanation of unexpected results, just an allegation (see, e.g., MPEP §716.02(b) discussing Applicants burden in establishing unexpected results).